Citation Nr: 0420100	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  01-06 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertension.  

2.  Entitlement to service connection for glomerulonephritis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had verified active duty from November 1979 to 
June 1982, with more than two years' prior unverified 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  

In December 2003, the veteran testified before the 
undersigned Veterans Law Judge at a personal hearing in 
Washington, DC.  

To the extent that the veteran's statements in his notice of 
disagreement, received in January 2001, raise the issue of 
his entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 (West 2002), that issue has not been 
addressed by the RO.  The veteran's statements in this regard 
are referred to the RO for appropriate consideration.  
Moreover, as discussed below, that issue is inextricably 
intertwined with the issues listed above.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

Review of the file discloses that a rating decision in 
February 2000 determined, inter alia, that new and material 
evidence had not been presented to reopen the veteran's claim 
for service connection for hypertension.  A rating decision 
in June 2000 denied service connection for 
glomerulonephritis.  Communication was received from the 
veteran in January 2001 in which he specifically disagreed 
with the determination concerning glomerulonephritis.  The 
Board finds, however, that his comments in that several-page 
document also constitute disagreement with the RO's action in 
the February 2000 decision concerning hypertension.  The 
record does not reflect that the veteran has been provided 
with a statement of the case regarding that issue, as he must 
be.  38 C.F.R. §§ 19.26, 19.28 (2003).  Therefore, a Remand 
is required to cure this defect.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  

Further, in light of the veteran's contention that his kidney 
disease is due to his hypertension, the two issues are 
inextricably intertwined and must be decided concurrently.  
In this regard, the Board also notes that the veteran appears 
to have raised the issue of entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 (West 
2002).  Because that claim concerns the etiology of the 
veteran's hypertension, it too is intertwined with the issue 
regarding his kidney disease and must also be considered 
prior to final appellate review of the other issues.  

The RO wrote the veteran in May 2001 to advise him of the 
provisions of the recently enacted Veterans Claims Assistance 
Act of 2000 (VCAA).  That letter, however, even when read in 
conjunction with other letters from the RO, is insufficient 
to provide him with proper notice of his and VA's duties and 
responsibilities under the VCAA.  On Remand, the RO will have 
an opportunity to assure full compliance with the enhanced 
provisions of the VCAA.  

At his personal hearing, the veteran testified that he had 
been treated for hypertension at the VA Medical Center in 
Washington, DC, after he moved to the DC area in 1985.  No 
records of that treatment are associated with the claims 
file.  He also testified that he had been treated for 
hypertension after his separation from service by his family 
physician, Dr. Reid in Bernice, Louisiana.  After the hearing 
the veteran submitted treatment records, dated from July 1974 
to March 1983, from Tri-Ward Clinic in Bernice, Louisiana.  
Although accompanied by a cover letter stating that the 
records are a "true and exact copy" of the original, some 
of the entries (dates of treatment) appear to have been 
altered.  The RO should attempt to obtain certified copies of 
those records from the clinic itself to verify their 
authenticity.  

Finally, the record shows that the veteran had more than two 
years' active service prior to November 1979.  That service 
should be verified and service medical records for that 
period should be requested.  

In light of all of the above and after all other necessary 
development has been accomplished, the Board believes that a 
medical opinion would be helpful as to the date of onset of 
the veteran's hypertension and its nexus to service or to VA 
treatment, and as to the etiology of his kidney disorder.  

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers, VA or non-
VA, who have treated him for hypertension 
or a kidney disorder since March 2001.  
With any necessary signed releases from 
the veteran, the RO should request copies 
of any records identified by him, in 
particular records from the VA Medical 
Center, Washington, DC, beginning in 
1985.  The RO should also request 
certified copies of the veteran's medical 
records dated from 1974 to 1985 (when he 
reportedly moved away from Louisiana) 
directly from Tri-Ward Clinic, Bernice, 
Louisiana.  Records received from Tri-
Ward Clinic should be compared to records 
already in the claims file to verify 
their authenticity.  All records so 
received should be associated with the 
claims file.  

2.  The RO should verify the veteran's 
active service prior to November 1979 
from appropriate sources and should 
request service medical records covering 
that period.  

3.  The RO must ensure full compliance 
with all notice and duty to assist 
provisions of the VCAA.  

4.  Upon completion of all of the above 
recommended actions, the RO should 
schedule the veteran for examinations by 
cardiovascular and kidney specialists.  
The claims file must be made available to 
and be reviewed by the examiners in 
conjunction with their examinations.  All 
indicated special tests should be 
completed.  The examiners' reports should 
set forth in detail all pertinent current 
symptoms, clinical findings, and 
diagnoses regarding any hypertension and 
kidney disorder found to be present.  The 
examiners should also be requested to 
provide medical opinions as to the 
following, to the extent possible:

a.  The probable date of onset 
of the veteran's hypertension, 
in particular, the degree of 
probability that the blood 
pressure notations recorded 
during service constituted the 
initial manifestations of 
hypertension that was first 
specifically diagnosed after 
service.  

b.  The date of onset and 
probable etiology of the 
veteran's kidney disorder.  

c.  The degree of probability 
that the kidney disorder 
resulted directly from or was 
aggravated by medication 
prescribed by VA in treatment 
for the veteran's hypertension.  
If it is determined that any 
such medication played a role 
in the development of his 
kidney disorder, the examiner 
should indicate the degree of 
probability that 

1) it was not reasonably 
foreseeable that the 
kidney disorder might 
result from that 
treatment, or 

2) it was due to 
carelessness, negligence, 
lack of proper skill, 
error in judgment, or 
similar instance of fault 
on the part of VA in 
furnishing that treatment.  

All opinions should be supported by 
adequate rationale.  

5.  Upon completion of all requested 
development of the record and after 
ensuring full compliance with the VCAA, 
the RO should consider the veteran's 
claims concerning service connection for 
hypertension and glomerulonephritis, 
including compensation benefits pursuant 
to 38 U.S.C.A. § 1151.  If action taken 
concerning service connection for 
hypertension is adverse to the veteran, 
the RO should furnish him and his 
representative with a statement of the 
case on that issue.  If action taken as 
to the issue of entitlement to service 
connection for glomerulonephritis, 
including pursuant to § 1151, is adverse 
to him, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
regarding those issues.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




